Citation Nr: 0115620	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-22 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for bilateral hearing loss, currently rated as 
noncompensable.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Helinski, Counsel




INTRODUCTION

The veteran had active military service from March 1942 to 
May 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which awarded service connection for 
bilateral hearing loss, and assigned a noncompensable rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right ear is productive of Level II hearing 
impairment and the left ear is productive of Level I hearing 
impairment.


CONCLUSION OF LAW

The schedular criteria for assignment of a higher initial 
disability rating for bilateral hearing loss, currently rated 
as noncompensable, have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
bilateral hearing loss is more severe than that represented 
by a noncompensable rating.  In short, he maintains that he 
should be granted a higher disability rating.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new law have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

In this regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, including the laws and regulations pertinent to his 
claim.  Additionally, the RO has made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file, and there is no indication that there are 
relevant treatment records that have not yet been obtained by 
the RO.  Moreover, the veteran has been provided with a VA 
examination in May 2000.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal, and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  

The record reveals that in a June 2000 rating decision, the 
veteran was awarded service connection for bilateral hearing 
loss, rated as noncompensable from April 2000.  The veteran 
disagreed with the noncompensable rating and initiated this 
appeal.  As the veteran is appealing the original assignment 
of a noncompensable rating, the severity of the veteran's 
bilateral hearing loss is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The veteran was afforded a VA audiological examination in May 
2000.  On the audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
45
60
60
59
LEFT
20
15
40
45
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

The examiner indicated that routine audiometric and emittance 
testing was consistent with a mixed hearing loss in the right 
ear, and a sensorineural hearing loss in the left ear.  More 
specifically, the examiner stated that for the right ear, 
hearing was characterized by a moderate to severe mixed loss 
from 250 to 8000 Hertz.  Speech discrimination for the right 
ear was described as excellent.  Left ear hearing was 
characterized by normal sensitivity from 250 to 2000 Hertz, 
with a mild to profound sensorineural hearing loss from 3000 
to 8000 Hertz.  Left ear speech discrimination was described 
as excellent.  

There is no other recent medical evidence of record regarding 
complaints, treatment or diagnosis concerning the veteran's 
hearing loss.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.  Considering that the veteran's 
right ear manifests an average puretone threshold of 59, and 
96 percent of speech discrimination, the right ear meets a 
Level II designation.  As the left ear manifests an average 
puretone threshold of 30, and 100 percent of speech 
discrimination, the left ear meets a Level I designation.  
Combining the Level II designation of the right ear with the 
Level I designation of the left ear (the better ear), the 
resulting percentage evaluation for hearing impairment is 
noncompensable.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  The Board also notes that neither the veteran's 
right ear or left ear manifests an exceptional pattern of 
hearing loss, and the provisions of 38 C.F.R. § 4.86 are not 
applicable. 

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the severity of the bilateral hearing loss during 
the entire period from the initial assignment of a 
noncompensable rating to the present time.  See Fenderson, 12 
Vet. App. at 125-126.  The Board acknowledges the veteran's 
contentions that his hearing is more severe than a 
noncompensable rating.  However, the evaluation of hearing 
loss is based on applying the rating criteria to the 
objective clinical findings obtained from audiometric 
testing.  The veteran's lay assertions in regard to his 
bilateral hearing loss are insufficient to establish 
entitlement to a compensable rating because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  On the basis of the objective evidence, the 
veteran's bilateral hearing loss does not support assignment 
of a compensable rating.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Further, the evidence does not reflect, nor does the veteran 
specifically contend, that his bilateral hearing loss 
adversely affects his employment.  In any event, the Board 
points out that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's bilateral 
hearing loss has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

